Seevers, J.
1. Prkactice in courtU: presumption. Both-the abstract and arguments of counsel are exceedingly brief. The order of the court is as follows: “The administrators are ordered- * * * * to inventory anc^- reUirn as assets of the estate * * a certain book containing a list of names and addresses of persons and correspondents, together with the good will of the business of deceased as a land agent. The same to be assets subject to sale. ” We have no knowledge what facts were before the court at the time the order was made, except as appears therein; So far as we can judge, the matters stated in the motion were in no manner controverted. The presumption is there was sufficient evidence before the court to justify the order. The rule is well established that error must affirmatively appear. It must be presumed the list of names and book containing the same were of the value of $1,000, and that the same was the property of the estate.
2. aumikibgooA-H-m. The book clearly was property and so was the list of names, because it required time and care to compile it and the finding of-the court that it was of value and belonged to the estate is conclusive, because we do not have the evidence before us, and error cannot be presumed.
Besides this, we do not know that there are any parties plaintiff other than the administrators. There is nothing to indicate there is any one making an adverse claim to this property and why the administrators should object we are at a loss to imagine.
Affirmed.